Citation Nr: 1143957	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-21 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1. Whether the Veteran is competent for the purpose of direct receipt of VA compensation benefits.

2. Propriety of the reduction of the Veteran's compensation benefits under 38 C.F.R. § 3.665.

3. Entitlement to a rating in excess of 20 percent for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Friend
ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to March 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Chicago, Illinois RO that found the Veteran incompetent to handle the disbursement of funds; a December 2005 rating decision that denied a rating in excess of 20 percent for his residuals of a right wrist fracture; and a June 2006 decisional letter that reduced his compensation benefits under 38 C.F.R. § 3.665.  In August 2009, a hearing was held before a Decision Review Officer (DRO) at the RO in the matter of the rating assigned for the Veteran's residuals of a right wrist fracture.  In September 2011, a Travel Board hearing was held before the undersigned in the same matter.  Transcripts of these hearings are associated with the Veteran's claims file.

The Board notes as a preliminary matter that at the time of the Travel Board hearing it was unclear from the record whether the Veteran had timely perfected his appeal in the matter of the rating assigned for his residuals of a right wrist fracture.  It was conceded that the Board had jurisdiction in the matter, and a hearing was held.  Accordingly, it is not inappropriate for the Board to proceed on the matter of an increased rating for the Veteran's residuals of a right wrist facture.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (the 60-day period to file a substantive appeal in a claim for VA benefits is not a jurisdictional bar to the Board's adjudication of a matter, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (the Board is not deprived of jurisdiction where there is no evidence that the veteran filed a substantive appeal to perfect the claim; in proceeding to review the claim, the Board effectively waived the filing of a substantive appeal as to the matters).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.

REMAND

The Veteran seeks an increased rating for the residuals of a right wrist fracture.  At the September 2011 Travel Board hearing, he testified that he is right-hand dominant, experiences pain (which rates 8 or 9 out of 10 on the pain scale) on a daily basis, has occasional swelling in his right wrist, and is also affected by cold weather.  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  In this regard, the Board notes that the Veteran was last afforded a VA examination to assess the severity of his right wrist fracture residuals in August 2009.  At the September 2011 Travel Board hearing, he testified that the disability had worsened since that examination.  In light of the allegation of worsening and the extent of time since the last examination, another VA examination is necessary.  38 C.F.R. § 3.327(a).

Furthermore, the Veteran reports that he receives regular treatment for his service-connected disability at the Peoria, Illinois VA Outpatient Clinic.  At the September 2011 Travel Board hearing, he related that his most recent VA treatment was approximately one month prior to the hearing, and that he was scheduled to see a VA neurologist about 45 days after the hearing.  Complete VA treatment records were last associated with the claims file in April 2008, and do not include the more recent treatment records.  As VA treatment records are likely to contain pertinent information, and are constructively of record, they must be secured.

Regarding the matters of the Veteran competency to handle the disbursement of funds and the propriety of the reduction of his compensation benefits under 38 C.F.R. § 3.665, a close review of the record found that he perfected appeals in both matters with a July 2005 and a January 2011 VA Form 9, substantive appeal, respectively (wherein the Veteran also requests a Travel Board hearing).  However, at a pre-hearing conference before the September 2011 Travel Board hearing before the undersigned, the Veteran's representative indicated he was unaware of pending appeals in such matters, and that he was not prepared to present argument in those issues, but was prepared to present argument only in the increased rating claim.  Consequently, those matters were not addressed at the hearing.  This leaves uncertain the status of the Veteran's appeals in the competency and reduction matters, i.e., whether he is pursuing them or has decided to withdraw his appeals in those matters.  Given that one of these issues involves the competency of the Veteran, it is the opinion of the undersigned that due process requires resolution of the status of these appeals (by the Veteran and his representative), and if the appeals indeed remain pending, an opportunity for the Veteran to be afforded a hearing in the matters accompanied by a representative familiar with the matters before they are decided by the Board (addressed on the merits or dismissed as withdrawn).

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or a reasonably raised by the record, is not a separate "claim" for benefits, but rather, is a part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the matter of whether a TDIU rating is warranted as a result of that disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Board notes that in various statements, including in testimony provided during the September 2011 Travel Board hearing, the Veteran has alleged that his service-connected disability (residuals of a right wrist fracture) affects his employability.  Such statements raise an inferred claim for TDIU.  See 38 C.F.R. § 4.16(b).  The RO has not developed or adjudicated whether the Veteran is entitled to TDIU; in light of Rice, such action should take place on remand.

Accordingly, the case is REMANDED for the following:

1. 	The RO must provide the Veteran with a TDIU application form for his completion, and send him a VCAA notice letter notifying him of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf, and advise him how an effective date would be assigned.  He should have ample opportunity to respond.

2. 	The RO should secure for the record copies of the complete records of all VA treatment the Veteran has received for his residuals of a right wrist fracture at the VA Outpatient Clinic in Peoria, Illinois (and any other VA healthcare facility from which he has received treatment) since April 2008.  

3. 	The RO should then arrange for an orthopedic examination of the Veteran to determine the current severity of his residuals of a right wrist fracture.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examination should include range of motion studies of right wrist, with consideration of any complaints of pain and of limitation of motion due to pain.  The position of fixation of the right wrist should be specifically noted, if any.  All functional limitations due to the residuals of a right wrist fracture should be identified.  The examiner should note whether there is any pain, weakened movement, excess fatigability, or incoordination on movement of the right wrist.  The examiner should discuss the effect the right wrist disability has upon the Veteran's daily activities, and provide a specific opinion on the impact the disability has on his employability.  The examiner must explain the rationale for all opinions n.  
4. 	The RO should re-adjudicate the matter of the rating assigned for the Veteran's residuals of a right wrist fracture.  If it remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

5. 	It the Veteran completes the provided application for TDIU, the RO should undertake any additional development necessary to address the Veteran's claim for a TDIU rating, and adjudicate the matter.  The Veteran should be notified of the determination.  If it is unfavorable, and if he timely files a notice of disagreement, the RO should issue an appropriate SOC in the matter and afford the Veteran and his representative the opportunity to respond.  If this occurs, this matter should be returned to the Board for appellate review.

6. 	Regarding the Veteran's appeals to establish his competency to receive VA compensation benefits directly and challenging the propriety of the reduction of his compensation benefits under 38 C.F.R. § 3.665, his claims file should be forwarded to his representative for familiarization with these matters.  On the representative's consultation with the Veteran, it should be resolved whether or not the Veteran is pursuing appeals in these matters (and, if so, whether he still desires a hearing before the Board), and the RO should be so advised.  If the Veteran seeks to continue pursuing an appeal in the matters, and continues to desire a Travel Board (or videoconference), hearing in the matters, the RO should arrange for such hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

